Exhibit 10.1

 

AMENDMENT NO. 1 TO REVOLVING CREDIT AGREEMENT

THIS AMENDMENT NO. 1 TO REVOLVING CREDIT AGREEMENT, dated as of

                     

, 2008,amends the

Revolving Credit Agreement dated as of August 2, 2007 (the “Credit Agreement”),
between CoBiz Financial, Inc., a Colorado corporation (the “Borrower”), and U.S.
Bank National Association (the “Lender”).

 

RECITAL

 

The Borrower and the Lender desire to amend the Credit Agreement as provided
below.

 

AGREEMENTS

 

In consideration of the promises and agreements contained in the Credit
Agreement, as amended hereby, the Borrower and the Lender agree as follows:

 

1.             Definitions and References.  Capitalized terms not otherwise
defined herein have the meanings ascribed to them in the Credit Agreement.  Upon
the execution and delivery of this Amendment No. 1 to Revolving Credit Agreement
(“Amendment No. 1”) by the Borrower and the Lender, each reference to the Credit
Agreement contained in the Credit Agreement, the Note or any other document
relating thereto means the Credit Agreement as amended by this Amendment No. 1.

 

2.             Amendment to Credit Agreement.  Section 5.4(c) of the Credit
Agreement is amended to read as follows:

 

                (c)           Return on Average Assets.  Borrower’s consolidated
net income shall be at least (i) eighty-five hundredths of one percent (0.85%)
of its average assets, determined as of the last day of its fiscal quarters
ending in 2007 and (ii) sixty-five hundredths of one percent (0.65%) of its
average assets, determined as of the last day of its fiscal quarters ending
March 31, 2008 and June 30, 2008, in each case calculated for the four fiscal
quarter period ending on the determination date; provided, however, that for
purposes of calculating return on average assets, customary and reasonable,
non-recurring expenses and charges incurred by Borrower in connection with a
permitted acquisition or public offering under Sections 5.1 and 5.6 hereof shall
be excluded.

 

3.             Representations and Warranties; No Default.

 

(a)           The execution and delivery of this Amendment No. 1 has been duly
authorized by all necessary corporate action on the part of the Borrower and
does not violate or result in a default under the Borrower’s Articles of
Incorporation or By-Laws,

 

--------------------------------------------------------------------------------


 

any applicable law or governmental regulation or any material agreement to which
the Borrower is a party or by which it is bound.

 

(b)           The representations and warranties of the Borrower in the Credit
Agreement, as amended hereby, are true and correct in all material respects and,
after giving effect to the amendments contained herein, no Event of Default or
Unmatured Event of Default exists.

 

4.             Costs and Expenses.  The Borrower agrees to pay to Lender all
costs and expenses (including reasonable attorneys’ fees) paid or incurred by
Lender in connection with the negotiation, execution and delivery of this
Amendment No. 1.

 

5.             Full Force and Effect.  The Credit Agreement, as amended by this
Amendment No. 1, remains in full force and effect.

 

 

COBIZ FINANCIAL, INC.

 

 

 

BY

 

 

 

Its

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

BY

 

 

 

Its

 

 

 

2

--------------------------------------------------------------------------------